DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: After a thorough search of both the patent literature and relevant NPL the currently presented claims ae found to be allowable.  The claims as a whole and in their current format are allowable over the prior art as no prior are either alone or in combination was found to read upon applicants claim to, for example claim 1, “A control device comprising: a driving control unit configured to control driving of an arm unit that supports a medical instrument: a region setting unit configured to set an intrusion appropriateness region for which appropriateness of intrusion of the medical instrument or the arm unit is determined in a space on a basis of a peripheral image showing a peripheral state of the medical instrument or the arm unit: an intrusion determination unit configured to determine presence/absence of intrusion of the medical instrument or the arm unit into the intrusion appropriateness region when the driving control unit controls driving of the arm unit in accordance with a non-contact operation by a user with respect to the arm unit: and an action instruction unit configured to cause an intrusion hindering action for hindering intrusion of the medical instrument or the arm unit into the intrusion appropriateness region to be executed in accordance with a determination result of the intrusion determination unit.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666